                 2:19-cv-01834-DCC                Date Filed 05/26/20         Entry Number 22          Page 1 of 1


AO 450 (Rev. 01/09) Judgment in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                  John Amick, Jr
                             Plaintiff                                 )
                         v.                                            )     Civil Action No.     2:19-cv-01834-DCC
                   Andrew Saul,                                        )
         Acting Commissioner of Social Security                        )
                   Administration                                      )
                            Defendant


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus post judgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .

O other: Decision of the Commissioner is Reversed and the case is Remanded to the Commissioner
under Sentence Four 42 U.S.C. §405(g) for further proceedings.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Donald C Coggins, Jr, United States District Judge.


Date: May 26, 2020                                                         CLERK OF COURT


                                                                                       s/H.Cornwell
                                                                                       Signature of Clerk or Deputy Clerk
